Exhibit 32.1 Certification of Chief Executive Officer I, Michael J. Caliel, President and Chief Executive Officer of Layne Christensen Company (the “Company”), do hereby certify in accordance with 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (a) the Company’s Annual Report on Form 10-K for the annual period ended January31, 2017, which this certification accompanies, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) the information contained in the Company’s Annual Report on Form 10-K for the annual period ended January31, 2017, which this certification accompanies, fairly presents, in all material aspects, the financial condition and results of operations of the Company. Dated: April 10, 2017 /s/ Michael J. Caliel Michael J. Caliel President and Chief Executive Officer
